Citation Nr: 1031030	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  08-28 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from March 1960 to May 
1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

In September 2009, the Veteran testified before the undersigned 
Acting Veterans Law Judge at a Board hearing.  The transcript of 
that hearing is of record.  

The issues of entitlement to secondary service connection 
for dementia, vision impairment, and depression have been 
raised by the record, but have not been adjudicated by the 
Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At his September 2009 Board hearing, the Veteran testified that 
he had recently been evaluated for his service-connect multiple 
sclerosis (MS) at Washington University.  Unfortunately, these 
records have not been associated with the claims file.  As the 
Veteran is claiming entitlement to a TDIU based on the allegation 
that his MS is so severe that he cannot maintain employment, 
these records are relevant to the Veteran's pending TDIU claim.  
Therefore, a remand is required to obtain these records.



Accordingly, the case is REMANDED for the following action:


1.  The AOJ should take all necessary actions 
to obtain and associate with the Veteran's 
claims file any outstanding, relevant medical 
records, to specifically include the records 
from Washington University from September 
2009 to present.

2.  After completing the above and any other 
development deemed necessary by the AOJ, the 
AOJ should readjudicate the Veteran's TDIU 
claim.  In readjudicating this claim, the AOJ 
must specifically consider application of the 
section of 38 C.F.R. § 4.16(a) that dictates 
that disabilities stemming from a common 
etiology are to be considered as one 
disability.  If the complete benefit sought 
by the Veteran is not granted, the AOJ should 
issue a supplemental statement of the case to 
the Veteran and return the case to the Board 
for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



